       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TONY L. MUTSCHLER,                               No. 3:14-CV-02477

                 Plaintiff,                          (Judge Brann)

         v.

    BRENDA L. TRITT, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                     MAY 5, 2020

        Plaintiff Tony L. Mutschler, who was formerly a state prisoner confined at the

State Correctional Institution at Frackville in Frackville, Pennsylvania, filed a

complaint pursuant to 42 U.S.C. § 1983 alleging Eighth Amendment conditions of

confinement and medical claims regarding the provision and disposal of adult

diapers.1 Presently before the Court is Defendants Ms. Miller, A. Kovlchik, Ms.

Stanisheski, and Mr. Manbeck’s motion for summary judgment, which is now ripe

for adjudication.2 For the reasons that follow, the Court will grant the motion.

I.      FACTUAL BACKGROUND

        Plaintiff was previously incarcerated at SCI Frackville from 2012 until 2015.3

Plaintiff has a diagnosis of incontinence.4 Plaintiff filed a complaint in this matter


1
     Doc. 1.
2
     Doc. 150.
3
     Doc. 152 at 1.
4
     Id.
        Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 2 of 9




on December 30, 2014;5 he alleges that in 2014, the number of adult diapers he was

receiving on a daily basis was inadequate and that officials at SCI Frackville allowed

used diapers to remain in his cell for days.6

         During 2014, Plaintiff filed numerous grievances, including five related to the

diapers.7 Four of the five grievances were rejected as procedurally deficient:

Grievance Nos. 513613, 518970, 536152, and 501478..8                   Grievance No.

514520/515511 was accepted, but denied.9 That grievance did not name any of the

remaining Defendants.10

II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.11 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.12 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.13 The Court should view the facts in the light most favorable to the non-


5
      Id.
6
      Id. at 1-2.
7
      Id. at 2.
8
      Id.
9
      Id. at 3.
10
      Id.
11
      Fed. R. Civ. P. 56(c).
12
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
13
      Id. at 250.
                                                  2
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 3 of 9




moving party and make all reasonable inferences in that party’s favor.14 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.15

        Initially, the moving party must show the absence of a genuine issue

concerning any material fact.16 Once the moving party has satisfied its burden, the

non-moving party, “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”17 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”18 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.19

        If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”20 Rule 56 mandates the entry of summary judgment against the party who




14
     Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
15
     See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
     required to be served by the moving party will be deemed to be admitted unless controverted
     by the statement required to be served by the opposing party.”).
16
     See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
17
     Anderson, 477 U.S. at 257.
18
     Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
19
     Fed. R. Civ. P. 56(e)(2)-(3).
20
     Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
     Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
                                                  3
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 4 of 9




fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.21

        Here, Plaintiff has failed to respond to the facts asserted in Defendants’

statement of facts, and instead has submitted his own statement of facts which

generally relate to the underlying conduct alleged in the complaint.22 Plaintiff does

state that “the inmate grievance and was on time each step and it was the defendant

that were untimely” and further suggests that the affidavit attached as an exhibit to

the motion for summary judgment regarding the grievance process is inaccurate as

Plaintiff’s grievances were always timely.23 The grievances, and whether they were

accepted or rejected as untimely, are attached as exhibits to the motion; they speak

for themselves. A thorough and comprehensive review of the record makes clear

that no material fact is in dispute as to the dispositive issue in this case. As such,

summary judgment is appropriate.24

III.    DISCUSSION

        Defendants argue, inter alia, that Plaintiff has failed to exhaust his

administrative remedies, which then bars his Eighth Amendment claims brought

pursuant to § 1983 as a matter of law. A review of the record demonstrates that

21
     Celotex Corp., 477 U.S. at 322.
22
     See Doc. 158-1.
23
     Id. at 2, 4.
24
     See Fed. R. Civ. P. 56(e)(3) (“If a party fails to properly support an assertion of fact or fails
     to properly address another party’s assertion of fact as required by Rule 56(c), the court may
     . . . grant summary judgment if the motion and supporting materials — including the facts
     considered undisputed — show that the movant is entitled to it.”).
                                                    4
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 5 of 9




although Plaintiff initiated the grievance process with four of the grievances, those

grievances were rejected as untimely; the fifth grievance failed to name any of the

remaining Defendants.

        Section 1997e(a) provides:

            No action shall be brought with respect to prison conditions
            under section 1983 of this title, or any other Federal law, by a
            prisoner confined in any jail, prison, or other correctional facility
            until such administrative remedies as are available are exhausted.

Exhaustion is a mandatory prerequisite to any prisoner’s filing of a civil rights action

regarding prison conditions,25 and a “‘threshold issue that courts must address to

determine whether litigation is being conducted in the right forum at the right

time.’”26 “[T]he . . . exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.”27 A prisoner must exhaust all

available administrative remedies even where the relief sought, such as monetary

damages, cannot be granted through the administrative process, as long as the

grievance tribunal has authority to take some responsive action.28

        The applicable procedural rules for properly exhausting administrative

remedies “are defined not by [§ 1997e(a)], but by the prison grievance process itself.



25
     42 U.S.C. § 1997e(a); Woodford v. Ngo, 548 U.S. 81, 85 (2006) (citing Booth v. Churner,
     532 U.S. 731, 739 (2001))
26
     Small v. Camden County, 728 F.3d 265, 270 (3d Cir. 2013).
27
     Porter v. Nussle, 534 U.S. 516, 532 (2002).
28
     Booth, 532 U.S. at 741.
                                                 5
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 6 of 9




Compliance with prison grievance procedures, therefore, is all that is required by [§

1997e(a)] to ‘properly exhaust.’”29 The burden of proving non-exhaustion lies with

the defendants asserting the defense.30 A court evaluating the “threshold” issue of

exhaustion looks at whether the inmate “compli[ed] with the prison’s specific

grievance procedures” and whether those procedures were available to the inmate.31

        In Pennsylvania, the Department of Corrections (“DOC”) has established a

comprehensive administrative grievance procedure, DC-ADM 804.32 Under that

procedure, a prisoner must first submit a timely written grievance for review by the

facility manager or regional grievance coordinator within fifteen days from the date

of the incident.33 DC-ADM 804 provides that the grievance must include “a

statement of the facts relevant to the claim,” “shall identify individuals directly

involved in the events,” and “shall specifically state any claims he wishes to make

concerning violations of Department directives, regulations, court orders, or other

law.”34 A response should be received within ten business days.35 Next, the prisoner




29
     Jones v. Bock, 549 U.S. 199, 218 (2007). See Drippe v. Tobelinski, 604 F.3d 778, 781 (3d
     Cir. 2010) (“[W]hether a prisoner properly exhausted a claim is made by evaluating
     compliance with the prison’s specific grievance procedures.”).
30
     Jones, 549 U.S. at 212, 216–17.
31
     Rinaldi v United States, 904 F.3d 257, 265 (3d Cir. 2018) (quoting Drippe, 604 F.3d at 781,
     and Small, 728 F.3d at 269-71).
32
     See Doc. 153 (DC-ADM 804).
33
     Id.
34
     Id.
35
     Id.
                                                 6
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 7 of 9




must submit a timely written appeal to an intermediate review level within ten

working days.36 A response should again be received within ten working days.

        Finally, the inmate must submit a timely appeal to the Central Office Review

Committee, also known as the Secretary’s Office of Inmate Grievances and Appeals

(“SOIGA”), within fifteen working days, and the inmate should receive a final

determination in writing within thirty days.37 To fully exhaust an issue or incident

in accordance with DC-ADM 804, “[a]n inmate must exhaust all three levels of

review and comply with all procedural requirements of the grievance review

process.”38

        In the matter at hand, it is clear that Plaintiff did not exhaust his four

grievances, which were rejected as procedurally deficient. The deficiencies of those

grievances and their rejection fails to satisfy the exhaustion requirement.39 In

addition, the fifth grievance did not involve any of the remaining Defendants. DC-

ADM 804 requires a prisoner to identify all individuals involved in the grievance at


36
     Id.
37
     Id. See also Booth v. Churner, 206 F.3d 289, 293 n.2 (3d Cir. 1997), aff’d, 532 U.S. 731
     (2001) (discussing the exhaustion process for Pennsylvania state prisoners under an older
     version of DC-ADM 804).
38
     Stroman v. Wetzel, No. 1:16-CV-2543, 2019 WL 931653, at *3 (M.D. Pa. Feb. 26, 2019).
     See also Garcia v. Kimmell, 381 F. App’x 211, 213 n.1 (3d Cir. 2010) (“Proper exhaustion in
     Pennsylvania requires completion of a three-part procedure; initial review, appeal, and final
     review.”).
39
     See, e.g., Ball v. SCI Muncy, No. 1:08- CV-700, 2011 WL 6130600, at *8 (M.D. Pa. Nov. 21,
     2011), report and recommendation adopted sub nom. Ball v. Famiglio, No. 1:08-CV-700,
     2012 WL 1886655 (M.D. Pa. May 23, 2012) (citing Booth v. Churner, 206 F.3d 289 (3d
     Cir.2000); Bolla v. Strickland, 304 F. App'x 22 (3d Cir.2008); Jetter v. Beard, 183 F. App’x
     178 (3d Cir.2006)).
                                                  7
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 8 of 9




issue; a failure to name an involved individual constitutes a failure to exhaust as to

the individuals not named.40

        That does not end the Court’s inquiry. I must also consider whether the

applicable administrative remedies were “available” to Plaintiff for those

unexhausted claims. In Ross v. Blake,41 the Supreme Court of the United States most

recently outlined the three instances in which remedies would not be “available”

such that exhaustion may be excused: (1) when an administrative procedure

“operates as a simple dead end with officers unable or consistently unwilling to

provide relief to aggrieved inmates;” (2) where the administrative remedies are so

unclear that “no ordinary prisoner can make sense of what it demands;” and (3)

where prison officials “thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.”42

        Here, Plaintiff makes no argument that he falls under one of these three

categories, nor would they appear to apply to the undisputed facts presented in the

motion. Indeed, Plaintiff did utilize the grievance process, he simply failed to file

the grievances in a timely manner, or to name all the individuals involved. In sum,

there is simply no fact or reasonable inference the Court can make that would support




40
     See Spruill, 372 F.3d at 234.
41
     136 S. Ct. 1850 (2016).
42
     Id. at 1859-60. See also Rinaldi, 904 F.3d at 266-67.
                                                 8
       Case 3:14-cv-02477-MWB-MA Document 167 Filed 05/05/20 Page 9 of 9




a conclusion that the grievance procedure was unavailable to Plaintiff at SCI

Frackville.

        “[O]nce the defendant has established that the inmate failed to resort to

administrative remedies, the onus falls on the inmate to show that such remedies

were unavailable to him.”43 Plaintiff makes no argument as to this issue and has thus

failed to establish that such remedies were unavailable to him.

        Accordingly, this Court finds that as a matter of law Plaintiff failed to exhaust

the administrative remedies that were available to him as he is required to do by §

1997e(a) prior to filing suit as to all issues raised in the complaint.

IV.     CONCLUSION

        Based on the foregoing, the motion for summary judgment will be granted.

An appropriate Order follows.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




43
     Rinaldi, 904 F.3d at 268.
                                            9
